DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim objections have been considered and is withdrawn.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2,7,9,14,16,21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakane; Kazuhiko (US 20110069153 A1) Kelly; Michael Findlay et al. (US 8538072 B2) in view of Ahn; Sang-Jun et al. (US 7949193 B2) with Nakane; Kazuhiko (US 20110069153 A1) 
Claim Regarding claim 2, Kelly teaches, 
A method, (abs, “method” which acquires images) comprising: 
determining, based on a frame pair comprising a first eye image and a second eye image,(¶59 and Fig. 9-910, “left and right eye locations are detected (910)”) a first eye image shift and a second eye image shift; (¶59, where the locations of the “left and right eye locations” have a standard “offset relative to eye locations”)
generating a scaled and cropped first eye image based on the first eye image shift; (¶59 and Fig. 9-915, imaged left eye location is “cropped and scaled to a standard size and offset”) 
generating a scaled and cropped second eye image based on the second eye image shift; (¶59 and Fig. 9-915, imaged right eye location” is “cropped and scaled to a standard size and offset”)
	but does not explicitly teach the additional limitations,
encoding the scaled and cropped first eye image to obtain an encoded first eye image; 
performing difference encoding on the scaled and cropped second eye image by referencing the scaled and cropped first eye image to obtain an encoded second eye image, wherein the encoded first eye image and the encoded second eye image comprise encoded image data; and 
transmitting the encoded first eye image and data indicating at least one of the first eye shift, the second eye shift, and a scale at which one of the first eye image and second eye image was scaled. 

encoding the scaled and cropped first eye image(¶38 and fig. 3, “first image input unit 200 outputs the right original image”) to obtain an encoded first eye image; (¶38,36 and fig. 3, “outputs the right original image” to the “encoder 230” which compresses “one original image”)
performing difference encoding (¶42, “difference estimator 220”) on the scaled and cropped second eye image (¶42, for a “overlapped image L’”) by referencing the scaled and cropped first eye image (¶42, “original image R”) to obtain an encoded second eye image, (¶42, “difference estimator 220 computes a difference between the overlapped image L' and the right original image R”) wherein the encoded first eye image (¶38, compressed “original image”) and the encoded second eye image comprise encoded image data; (¶42, “difference image obtained by subtracting the right original image R from the arranged overlapped image L'” which then “encoder 230 compresses” only the “residual difference image excluding the part overlapping with one original image”) and 
transmitting the encoded first eye image and data (¶36, “encoder 230 encodes the right original image output from the first image input unit 200 and the residual image and the vector value output” such that encoded data is “transmitted after packet data is generated from the encoded data”) 
It would have been obvious to one with ordinary skill at the time of the invention was made to combine the image normalizing of Kelly with the encoding of Ahn which will encode one image and encode residual difference information for another image. This helps to improve compression efficiency and reduce transmission load. 
But does not explicitly teach, 

	However, Nakane teaches additionally, 
Encoded image data (¶99, “shift widths of the positions” encoded in the “sub-video data”) indicating at least one of the first eye shift, the second eye shift, (¶99, “shift widths of the positions” so that “right-eye image can be rendered with reference to the left-eye image”) and a scale at which one of the first eye image and second eye image was scaled. (¶99, “when the graphics data encoder 23 carries out the encoding process, if it calculates the shift widths of the positions of the upper and lower left and right ends and places the results in the encoded sub-video data, the right-eye image can be rendered with reference to the left-eye image”)
It would have been obvious to one with ordinary skill at the time of the invention was made to combine the image normalizing of Kelly with the encoding of Ahn with the sub-video data of Nakane which includes shift widths. This shift can be used to correct for display purposes based on known depth directional distances. 
Regarding claim 7, Kelly with Ahn with Nakane teach the limitation of claim 2,
	Ahn teaches additionally, 
difference encoding comprises motion compensated prediction encoding. (¶41 and 42, “difference estimator 220 performs the position arrangement to compare the overlapped image L' with the right original image using the global motion value” that is then used to compare “between the overlapped image L' and the right original image R”)


Regarding claim 9, it is the non-transitory computer readable medium claim of method claim 2. 
	Kelly teaches additionally, 
A non-transitory computer readable medium comprising computer readable code (¶62 and Fig. 12, “Memory (1215), (either RAM, flash, ROM, or other storage means) stores the computer-executable instructions for implementing the operator detection, tracking and identification module (1220), which implements the various processes”) executable by one or more processors (¶62 and Fig. 12, “a processor (1210) on which commands and computational requests are processed”) 
	Refer to the rejection of claim 2 to teach the rest of the limitations of claim 9. 

Regarding claim 14, dependent on claim 9, it is the non-transitory computer readable medium claim of method claim 7, dependent on claim 2. Refer to the rejection of claim 7 to teach the rejection of claim 14. 
Regarding claim 16, it is the non-transitory computer readable medium claim of method claim 2. 
	Kelly teaches additionally, 
A system (abs, “systems” which acquires images) which comprising: 
one or more processors; (¶62 and Fig. 12, “a processor (1210)” on which commands are processed)and 
(¶62 and Fig. 12, “Memory (1215), (either RAM, flash, ROM, or other storage means) stores the computer-executable instructions for implementing the operator detection, tracking and identification module (1220), which implements the various processes”)  executable by the one or more processor (¶62 and Fig. 12, “a processor (1210) on which commands and computational requests are processed”)
Refer to the rejection of claim 2 to teach the rest of the limitations of claim 16.

Regarding claim 21, dependent on claim 16, it is the system claim of method claim 7, dependent on claim 2. Refer to the rejection of claim 7 to teach the rejection of claim 21. 

Claim 3,4,10,11,17,18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly; Michael Findlay et al. (US 8538072 B2) in view of Ahn; Sang-Jun et al. (US 7949193 B2) with Nakane; Kazuhiko (US 20110069153 A1) in view of Maxson; Brian D. et al. (US 20100053310 A1)
Regarding claim 3, Kelly with Ahn with Nakane teach the limitation of claim 2,
	Ahn teaches additionally, 
a bitstream for the encoded first eye image, encoded second eye image, (¶36,  “encoder 230 compresses only the residual image and the one original image”) 
It would have been obvious to one with ordinary skill at the time of the invention was made to combine the image normalizing of Kelly with the encoding of Ahn which will encode one image and encode residual difference information for another image. This helps to improve compression efficiency and reduce transmission load. 
	But does not explicitly teach,

	However, Maxson teaches additionally, 
Bitstream for transformation information associated with scale and crop information for the encoded image data. (¶46 and 48, “a right and left image pair or from successive views of the same scene through time” which compresses coding of both “spatial and temporal” 3D matching information which encodes “segments of the frames into smaller parts” and “calculates the x/y distance between the segments and encodes the difference as a "motion vector."”) 
It would have been obvious to one with ordinary skill at the time of the invention was made to combine the image normalizing of Kelly with the encoding of Ahn with the transforms of Maxson which can create a stereoscopic image processing methods that modifies difference encoding. This can use difference encoding to provide information to the decoding process and 3D reconstruction tasks. 

Regarding claim 4, Kelly with Ahn with Nakane teach the limitation of claim 2,
	But does not explicitly teach the additional limitation of claim 4,
	However, Maxson teaches additionally, 
storing the transformation information (¶46 and 47, ”coding both spatial and temporal redundancy” for telling how to “build an image that approximates the original”) in association with the encoded image data.(¶46 and 48, “a right and left image pair or from successive views of the same scene through time” which compresses coding of both “spatial and temporal” 3D matching information which encodes “segments of the frames into smaller parts” and “calculates the x/y distance between the segments and encodes the difference as a "motion vector."”) 
It would have been obvious to one with ordinary skill at the time of the invention was made to combine the image normalizing of Kelly with the encoding of Ahn with the transforms of Maxson which can create a stereoscopic image processing methods that modifies difference encoding. This can use difference encoding to provide information to the decoding process and 3D reconstruction tasks. 

Regarding claim 10, dependent on claim 9, it is the non-transitory computer readable medium claim of method claim 3, dependent on claim 2. Refer to the rejection of claim 3 to teach the rejection of claim 10. 
Regarding claim 11, dependent on claim 9, it is the non-transitory computer readable medium claim of method claim 4, dependent on claim 2. Refer to the rejection of claim 4 to teach the rejection of claim 11. 
Regarding claim 17, dependent on claim 16, it is the system claim of method claim 3, dependent on claim 2. Refer to the rejection of claim 3 to teach the rejection of claim 17. 

Regarding claim 18, dependent on claim 16, it is the system claim of method claim 4, dependent on claim 2. Refer to the rejection of claim 4 to teach the rejection of claim 18. 

Claim 5,6,12,13,19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly; Michael Findlay et al. (US 8538072 B2) in view of Ahn; Sang-Jun et al. (US 7949193 B2) with Nakane; Kazuhiko (US 20110069153 A1) in view of USHIKI; Suguru et al. (US 20110254925 A1)
Regarding claim 5, Kelly with Ahn with Nakane teach the limitation of claim 2,
	But does not explicitly teach the additional limitation of claim 5,
	However, Ushiki teaches additionally, 
using a scaling parameter, (¶96, ”image scaling amount”) wherein the scaling parameter is used for the frame pair (¶96,58  and Fig. 12, used for an “inter-eye distance” size is different between the “intended viewing environments parameters and the actual viewing environment parameters” such as for scaling the original images as depicted in Fig. 12) and an additional frame pair. (¶96, “image scaling amount can be controlled” such as to correct “distortions” which controlling can include a scaling amount that may be “a fixed value”)
It would have been obvious to one with ordinary skill at the time of the invention was made to combine the image normalizing of Kelly with the encoding of Ahn with the scaling amount of Ushiki applied to inter-eye images. This can help adjust for intended viewing environmental parameters so they can be recorded as additional information.

Regarding claim 6, Kelly with Ahn with Nakane teach the limitation of claim 2,
	But does not explicitly teach the additional limitation of claim 6,
	However, Ushiki teaches additionally,
using a scaling parameter, (¶96, ”image scaling amount”) wherein the scaling parameter is used for the frame pair (¶9696,58  and Fig. 12, used for an “inter-eye distance” size is different between the “intended viewing environments parameters and the actual viewing environment parameters” such as for scaling the original images as depicted in Fig. 12) and an additional frame pair. (¶96, ”image scaling amount can be controlled” such as to correct “distortions” which controlling can include a scaling amount that may be “a fixed value”) 
It would have been obvious to one with ordinary skill at the time of the invention was made to combine the image normalizing of Kelly with the encoding of Ahn with the scaling amount of Ushiki applied to inter-eye images. This can help adjust for intended viewing environmental parameters so they can be recorded as additional information.

Regarding claim 12, dependent on claim 9, it is the non-transitory computer readable medium claim of method claim 5, dependent on claim 2. Refer to the rejection of claim 5 to teach the rejection of claim 12. 

Regarding claim 13, dependent on claim 9, it is the non-transitory computer readable medium claim of method claim 6, dependent on claim 2. Refer to the rejection of claim 6 to teach the rejection of claim 13. 

Regarding claim 19, dependent on claim 16, it is the system claim of method claim 5, dependent on claim 2. Refer to the rejection of claim 5 to teach the rejection of claim 19. 

Claim 8,15,22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly; Michael Findlay et al. (US 8538072 B2) in view of Ahn; Sang-Jun et al. (US 7949193 B2) with Nakane; Kazuhiko (US 20110069153 A1) in view of Iizuka; Yoshio et al. (US 6657655 B1) 
Regarding claim 8, Kelly with Ahn with Nakane teach the limitation of claim 2,

	However, Iizuka teaches additionally, 
first eye image shift comprises a shift in a vertical direction and a horizontal direction. (33:5-14, “"correction of deviation" indicates formation of a stereoscopic image by synthesizing the left image and the right image by superposing them at a position obtained by shifting the right image with respect to the left image by the respective assigned amounts of pixels in the horizontal direction and the vertical direction”)
It would have been obvious to one with ordinary skill at the time of the invention was made to combine the image normalizing of Kelly with the encoding of Ahn with the shift of Iizuka which can assign shift amounts in a horizontal and vertical direction. This type of shift determination can make use of a zeroed initialized correction deviation value in relation to a pair of frames. 

Regarding claim 15, dependent on claim 9, it is the non-transitory computer readable medium claim of method claim 8, dependent on claim 2. Refer to the rejection of claim 8 to teach the rejection of claim 15. 

Regarding claim 22, dependent on claim 16, it is the system claim of method claim 8, dependent on claim 2. Refer to the rejection of claim 8 to teach the rejection of claim 22. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TALHA M NAWAZ/Primary Examiner, Art Unit 2483